                  Case 19-11973-MFW         Doc 213-3       Filed 10/04/19      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

  IN RE:                                            Chapter 11

  SUGARFINA, INC., et al.                           Case No. 19-11973 (MFW)
                                                    (Jointly Administered)
                          Debtors.1
                                                    Hearing Date: November 5, 2019 at 10:30 a.m.
                                                    Objection Deadline: October 28, 2019 @ 4:00 p.m.


 NOTICE OF APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
  RETENTION AND EMPLOYMENT OF FISHERBROYLES LLP AS SPECIAL
  COUNSEL TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

             PLEASE TAKE NOTICE that on October 4, 2019, Sugarfina, Inc., a Delaware

corporation (“SGRI”), Sugarfina International, LLC, a Delaware limited liability company

(“SGRLLC”), and Sugarfina (Canada), Ltd. (“SGC” collectively with SGRLLC and SGRI, (the

“Debtors”), in the above-captioned cases (collectively, the “Debtors”), filed the Application for

Entry of an Order Authorizing the Retention and Employment of FisherBroyles LLP as Special

Counsel to the Debtors Nunc Pro Tunc to The Petition Date (the “Application”) with the United

States Bankruptcy Court for the District of Delaware, 824 North Market Street, Wilmington,

Delaware 19801 (the “Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that responses, if any, to the Application must be

in writing, in conformity with the Federal Rules of Bankruptcy Procedure and the Local Rules of

the United States Bankruptcy Court for the District of Delaware, filed with the Bankruptcy Court



              1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware
corporation (4356), (2) Sugarfina International, LLC, a Delaware limited liability company (1254), and
Sugarfina (Canada), Ltd. (4480). The location of the Debtors’ corporate headquarters is 1700 E. Walnut
Ave, 5th Floor, El Segundo, California 90245.




11277273/1
                 Case 19-11973-MFW       Doc 213-3   Filed 10/04/19    Page 2 of 2



and served upon, so as to be received by, the undersigned proposed counsel on or before October

28, 2019 at 4:00 p.m. (prevailing Eastern Time). At the same time, you must also serve a copy

of the response upon the Movant’s counsel:

             Jeffrey R. Waxman, Esquire              Alan J. Friedman, Esquire
             Eric J. Monzo, Esquire                  Ryan O’Dea, Esquire
             Brya M. Keilson, Esquire                Shulman Hodges & Bastian
             Morris James LLP                        100 Spectrum Center Drive; Suite 600
             500 Delaware Avenue, Suite 1500         Irvine, CA 92618
             Wilmington, DE 19801-1494               Telephone: (949) 427-1654
             Telephone: (302) 888-6800

Only properly and timely filed responses will be considered.

             PLEASE TAKE FURTHER NOTICE that the Application is scheduled to be heard on

November 5, 2019 at 10:30 a.m. before The Honorable Mary F. Walrath at the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, 5th Floor, Courtroom #4,

Wilmington, Delaware 19801.


             IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE

BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN THE

APPLICATION WITHOUT FURTHER NOTICE OR HEARING.


October 4, 2019                                           /s/ Jeffrey R. Waxman
                                                     Jeffrey R. Waxman (Bar No. 4159)




11277273/1
